DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 of the US Patent Application No. 16/597,123 filed 10/09/2019 are presented for examination.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 3 and 4 both are numbered as being claim 3. For purpose of further examination, the second claim 3 is interpreted as being claim 4. Respectively, claims 1-20 are interpreted as being claims 1-21.
 Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. 9622920. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All the limitations of claim 1 of the Application are to be found in claim 1 of the Patent. The difference lies in the fact that claim 1 of the Application requires the elongated elements of the article to comprise longitudinal axis bisecting regions of the article.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to reasonably expect the elongated elements of the article to comprise longitudinal axis bisecting regions of the article, since any material elongated article having a length and a width can be presented in the form comprising the longitudinal axis.
All the limitations of claim 12 of the Application are to be found in claim 1 of the Patent. The difference lies in the fact that claim 1 of the Application requires the elongated elements of the article to comprise longitudinal axis bisecting regions of the article.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to reasonably expect the elongated elements of the article to comprise longitudinal axis bisecting regions of the article, since any material elongated article having a length and a width can be presented in the form comprising the longitudinal axis.
All the limitations of claim 18 of the Application are to be found in claim 1 of the Patent. The difference lies in the fact that claim 1 of the Application requires the elongated elements of the article to comprise longitudinal axis bisecting regions of the article.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to reasonably expect the elongated elements of the article to comprise longitudinal axis bisecting regions of the article, since any material elongated article having a length and a width can be presented in the form comprising the longitudinal axis.
All the limitations of claim 2 of the Application are to be found in claim 4 of the Patent.
All the limitations of claim 6 of the Application are to be found in claim 2 of the Patent.
All the limitations of claim 7 of the Application are to be found in claim 2 of the Patent.
All the limitations of claim 8 of the Application are to be found in claim 1 of the Patent.
All the limitations of claim 2 of the Application are to be found in claim 4 of the Patent.
Claims 3-5, 9-11, 13-17, 20 and 21 are depend on claims 1, 12 and 18 and fall therewith.
No art rejection is present for claims 1-21, since the Allowable Subject Matter from the Parent U.S. Patent No. 9622920 is included into the independent claims 1, 12 and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781